DETAILED ACTION
This Office Action is in response to Applicants application filing on August 14, 2019.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 9 and system Claim 15.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
receiving, by one or more computer processors, a query associated with a supply chain disruption; 
retrieving, by the one or more computer processors, data corresponding to the supply chain disruption; 
based on the retrieved data, determining, by the one or more computer processors, one or more solutions to the supply chain disruption; 
displaying, by the one or more computer processors, the one or more determined solutions; 
receiving, by the one or more computer processors, a selection of one of the one or more determined solutions; and 
detecting, by the one or more computer processors, one or more patterns associated with the selected solution.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Receiving data corresponding to a supply train disruption and determining one or more solutions including recognizing a pattern recites concepts performed in the human mind but for the recitation of a generic computer components.  That is, other than reciting “by one or more computer processors”, nothing in the claim elements precludes the step(s) from practically being performed in the mind.  For example, but for the “by one oe more computer processors” language, “receiving a query for a supply chain disruption and retrieving data corresponding to a supply chain disruption encompasses a user gathering data regarding a supply chain disruption.  Similarly, determining one or more solutions and displaying said possible solutions, is a process, that under broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The one or more computer processes in Claim 1 is just applying generic computer components to the recited abstract limitations.  The computer program product in Claim 9 appears to be just software.  Claims 9 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite one or more computer processors (Claim 1) one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices (claim 9) and/or computer system comprising one or more computer processors and one or more computer readable storage devices (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification paras. [0013, 0014, 0016] about implantation using general purpose or special purpose computing devices (Server computer 108 can be a standalone computing device, a management server, a web server, a mobile computing device, or any other electronic device or computing system capable of receiving, sending, and processing data. In other embodiments, server computer 108 can represent a server computing system utilizing multiple computers as a server system, such as in a cloud computing environment. In another embodiment, server computer 108 can be a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, or any programmable electronic device capable of communicating with client computing device 104 and other computing devices) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 9, 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  



Claim(s) 9-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.  Independent claim 9 references a “computer program product stored on one or more computer readable devices”.  Independent claim 15 references a computers system comprising one or more “computer readable storage devices”. It is noted that the computer-readable media discussed in the specification are broad enough to include “signals” and "carrier waves".  Signals are not a statutory type of storage media (In re Nuitjen, 84 USPQ2d 1495 and “Subject Matter Eligibility of Computer Readable Media” at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ” wherein the training data is selected from the group consisting of: supply chain transactional data, a product bill of materials, a current stock, an inventory, an order, a shipment, a status of a manufacturing build, a forecast, a manufacturing resource planning demand, a supplier forecast, a supplier commit, a part attribute, a supplier name, a commodity, a lead time, a logistic, a minimum order quantity, an historical issue, a quality issue, a cost issue, an availability issue, a shortage, and feedback on a previous disruption solution.” (per claims 3, 11, and 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The claimed subject matter must be directly disclosed in the Figures.  The Examiner does not find the subject matter of at least claim 3 (claims 11 and 17 are similar) to be disclosed directly in the Figures.  For example Fig. 2 discloses a flowchart with a step (202) of receiving training data but does not include a list of data or the network which would represent to acquisition of all the potential data and the sources of 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 11, and 17 are objected to because of the following informalities:  subject matter not shown in the drawings.  Appropriate correction is required.
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-10, 13-16, 19, and 20 s/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flextronics AP WO 2014/008386 A2 (hereafter Flextronics).
page 24, lines 21-25; Disruptive events received from
an accessible information source 224 are used as the basis of a query to the potentially
impacted tier 2 assembler(s) 212, tier 3 part/component manufacturer(s), tier 4 material
supplier(s) and/or freight carrier(s) for updated performance information. The query may
be generated automatically or manually by tier 1management.); 
retrieving, by the one or more computer processors, data corresponding to the supply chain disruption (page 5, lines 33-34; receive a query, command and/or request from a requestor to perform an operation with
respect to a set of data and/or data structures in the database); 
based on the retrieved data, determining, by the one or more computer processors, one or more solutions to the supply chain disruption (page 8, lines 18-32; The supply chain management system can perform one or more of the following
tasks, functions, and/or operations:
(a) Track historic performance of a supply chain;
(b) Anticipate and/or quickly identify potentially disruptive event(s) and
mitigate the adverse impact of the potentially disruptive event(s) on the supply chain;
(c) Analyze supply chains to identify cost inefficiencies, bottlenecks, and
unnecessary performance delays;
(d) Recommend and/or implement solutions for the identified cost
inefficiencies, bottlenecks, and unnecessary performance delays;
(e) Monitor the performance of a supply chain in light of distribution chain
requirements or objectives to identify potential violations or shortfalls; and
(f) Recommend and/or implement solutions to avoid or mitigate the identified
potential violations or shortfalls.
Supply chain performance metrics are commonly not calculated, in substantial real
time, based on the performance information collected from the monitored supply chains.) 
page 8, lines 23-30; (c) Analyze supply chains to identify cost inefficiencies, bottlenecks, and
unnecessary performance delays;
(d) Recommend and/or implement solutions for the identified cost
inefficiencies, bottlenecks, and unnecessary performance delays;
(e) Monitor the performance of a supply chain in light of distribution chain
requirements or objectives to identify potential violations or shortfalls; and
(f) Recommend and/or implement solutions to avoid or mitigate the identified
potential violations or shortfalls.) ; 
receiving, by the one or more computer processors, a selection of one of the one or more determined solutions (page 30, lines 14-32; In cases where each supply chain situation or state is mutually exclusive, the
solutions themselves will be likewise, mutually exclusive. In new scenarios, the linear
combination of such solution would be applicable in direct proportion to their
contribution, provided that there is no correlation between the solutions.
The risk manager 316 applies a rule or policy set or template to the information or
output received from the analytical engine 312 and provides reporting information to the
reporting module 320 for presentation to a (human) manager. The reporting information
may include not only a warning (with an associated probability and/or level of confidence)
that a noncompliant event will occur and optionally a recommendation on how to mitigate
and/or avoid the noncompliant event. Mitigation recommendations include, for example,
ordering products from a different facility of the tier 2 product assembler 104 and/or from
a different tier 2 product assembler 104, using a type of freight company or specific freight
company to provide faster incoming and/or outgoing product shipment, cancelling or
altering an existing order {e.g., increase or decrease product quantity and/or delay or
expedite product shipment date) with a tier 2 product assembler 104 and/or downstream
distribution chain entity, shipping product from a different tier 1 facility to the selected
destination in the distribution chain to offset the noncompliant event, and ship a different
product to the selected destination in the distribution chain to offset the noncompliant
event. The recommendation can be performed automatically by the risk manager 316.); and
detecting, by the one or more computer processors, one or more patterns associated with the selected solution (claim 73, wherein the risk manager determines the failure
risk and generates a mitigation recommendation and wherein at least one of the risk and
mitigation recommendation is based on one or more of pattern and template matching a
current set of performance information against a past set of performance information, page 63).

Regarding claim 2, further comprising, receiving, by the one or more computer processors, training data, wherein the training data includes one or more pre-defined rules associated with determining the one or more solutions to the supply chain disruption, wherein determining the one or more solutions to the supply chain disruption is based on the retrieved data and on the one or more pre-defined rules (page 30, lines 18-32; The risk manager 316 applies a rule or policy set or template to the information or
output received from the analytical engine 312 and provides reporting information to the
reporting module 320 for presentation to a (human) manager. The reporting information
may include not only a warning (with an associated probability and/or level of confidence)
that a noncompliant event will occur and optionally a recommendation on how to mitigate
and/or avoid the noncompliant event. Mitigation recommendations include, for example,
ordering products from a different facility of the tier 2 product assembler 104 and/or from
a different tier 2 product assembler 104, using a type of freight company or specific freight
company to provide faster incoming and/or outgoing product shipment, cancelling or
altering an existing order {e.g., increase or decrease product quantity and/or delay or
expedite product shipment date) with a tier 2 product assembler 104 and/or downstream
distribution chain entity, shipping product from a different tier 1 facility to the selected
destination in the distribution chain to offset the noncompliant event, and ship a different
product to the selected destination in the distribution chain to offset the noncompliant
event. The recommendation can be performed automatically by the risk manager 316.).

Regarding claim 5, further comprising: receiving, by the one or more computer processors, a request for one or more supporting details for the one or more solutions to the supply chain disruption; and displaying, by the one or more computer processors, the one or more supporting details (pages 2-4, lines 16-28; a supply chain monitoring system can include a microprocessor executable data collection
module, method, and instructions to collect performance information from a server
associated with each of the tier 1 control tower, tier 2 product assembler, tier 3 part and/or
component manufacturer, and tier 4 material supplier to monitor a performance of one or
more functions of the supply chain… Events can be identified based on a deviation in performance of an enterprise
and/or organization in the supply chain when the enterprise and/or organization is one or
more of a tier 1 control tower, tier 2 product assembler, tier 3 part and/or component
manufacturer, and tier 4 material supplier.
A disruption range can be assigned to the event to indicate an area of influence of
the event.
A severity tag can be assigned to the event to indicate a degree of impact of the
event on supply chain performance.).

Regarding claim 6, further comprising: generating, by the one or more computer processors, data associated with one or more visual icons from the retrieved data; and 
displaying, by the one or more computer processors, the one or more visual icons with the associated generated data (pages 34-35, lines 20-17; With reference to Fig. 16, the display 1700 shows locations of various supply chain
nodes, including the tier 2 product assembler 104, first, second, . . . nth tier 3
part/component manufacturers 108a-n, and first, second, third, . . . nth tier 4 material
suppliers 112a-m. Material and/or part and/or component and/or product shipment lines
1704a-g between the various related nodes can be shown. Different colors or shades of a
common color can be assigned to each shipment line to indicate on-time shipments,
slightly delayed shipments, moderately delayed shipments, and heavily delayed shipments.
A disruptive event, such as a weather event, earthquake event, business disruption event,
geo-political event, and financial disruption event, can be shown on the map at a location
1708 impacted by the event. A range of disruption 1712 is also assigned to the event
indicating a likely spatial range impacted by the event. As will be appreciated, different
event types and events for a given event type can have differing assigned spatial ranges of
disruption. For example, an earthquake may have a larger spatial range of disruption than
a storm, and an 8.0 earthquake on the Richter scale would have a larger spatial range of
disruption than a 5.5 earthquake on the Richter scale. A range can be modeled by many
techniques, such as by using a shape file. Additionally, moving a cursor over a node,
shipment line, or event can cause a box or icon, such as shown by boxes 1722 and 1726, to
appear providing relevant information about the associated one of the node, shipment line,
or event. For example, relevant information about the node can include enterprise and/or
organization name, materials and/or part and/or component and/or products supplied by
the enterprise and/or organization, and one-hop related enterprises and/or organizations
(e.g., the supplier to the selected node and the purchaser from the selected node). Relevant
information about the shipment line can include the name of the freight carrier, number,
type, and value of material and/or part and/or component and/or product currently being
shipped, and the current status of the shipment. Relevant information for the event can
include the event category, type and subtype and severity, number of materials and/or part
and/or component and/or products impacted, number of downstream parts and/or
components and/or products impacted (such as the parts and/or products supplied to the
tier 2 product assembler 104), potential financial impact on the tier 1 control tower 100,
and number of supply chain sites affected. The boxes in Fig. 16 show relevant shipment
information including a number and value of products, parts, and/or components currently
en route along the corresponding shipment line.)
 .

page 4, lines 6-24; The system can include a microprocessor executable risk manager, method, and/or
instructions, for a selected supply chain, to determine a risk that the supply chain will fail
to satisfy a requirement and/or objective and/or generate and/or implement a
recommendation to mitigate the failure.
The risk of failure can be associated with one or more of the tier 1 control tower,
tier 2 product assembler, tier 3 part and/or component manufacturer, and tier 4 material
supplier.
The risk can be a function of one or more of a performance score associated with
one or more of a tier 2 product assembler, tier 3 part and/or component manufacturer, tier
4 material supplier, and a freight carrier, a financial score associated with a one or more of
a tier 2 product assembler, tier 3 part and/or component manufacturer, tier 4 material
supplier, and a freight carrier, a location score associated with a one or more of a tier 2
product assembler, tier 3 part and/or component manufacturer, and tier 4 material supplier,
and a geo-political score associated with a one or more of a tier 2 product assembler, tier 3
part and/or component manufacturer, and tier 4 material supplier.
The risk manager, method, and/or instructions can determine the failure risk and
generate a mitigation recommendation, wherein the risk and/or mitigation
recommendation can be based on one or more of pattern and template matching a current
set of performance information against a past set of performance information.) .

Regarding claim 8, wherein the retrieved data is selected from the group consisting of: a customer order, a part inventory, a supply forecast, and a supplier commit (pages 2-3, lines 21-5; The performance information can include a plurality of manufactured item output
projections over a specified time period, production facility sizes and/or locations, raw
material, work-in-process, manufactured part and/or component and/or product inventory
levels, order cycle times, days of supply in inventory, manufacturing resource type,
availability, reliability, and/or productivity, unit operations, financial factors, number of on
time shipments, number of late shipments, order mismatch count, service quality, repair
cost per unit, inventory value, transaction documents associated with a material and/or part
and/or component and/or product of one or more of the tier 1 control tower, tier 2 product
assembler, tier 3 part and/or component manufacturer, and tier 4 material supplier,
historic, current, and/or projected compliance with price, supply requirements, and/or
other material terms, historic, current, and/or projected material and/or part and/or
component and/or product output levels, and mean, median, average, mode, historic,
and/or projected freight transportation times, delays, and/or requirements.
Data structures for the collected performance information can describe a role for
each enterprise and/or organization associated with the tier 1 control tower, tier 2 product
assembler, tier 3 part and/or component manufacturer, and tier 4 material supplier and one
or more associated enterprises and/or organizations in the supply chain to indicate a
contractual or other supply relationship.).

Claim 9 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claims 10 and 16 are substantially similar to claim 2 and therefore rejected under the same rationale. 
Claims 13 and 19 are substantially similar to claim 5 and therefore rejected under the same rationale. 
Claims 14 and 20 are substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claim 9 and therefore rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to supply chain management including associated systems and methods
U.S. Publication 2014/0278706 A1 Methods and systems for generating supply chain representation.
U.S. Publication 2020/0387812 A1 Machine learning systems and methods for automated prediction of innovation solutions to target problems.
U.S. Publication 2016/0217406 A1 Self-learning supply chain system.
U.S. Publication 2010/0174949 A1 Method and System to eliminate disruptions in enterprise.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        June 4, 2021